Bell, Chief Judge.
Defendant was convicted of a violation of the Georgia Controlled Substances Act. Held:
Defendant complains that the court erred in allowing *180two witnesses to testify that an arrest warrant was pending against a defense witness. No objection was interposed by the defendant when these questions were asked. A failure to object at trial constitutes a waiver of any objection to evidence. Gattlen v. State, 134 Ga. App. 71 (213 SE2d 173).
Submitted January 18, 1977
Decided February 2, 1977.
Carl A. Veline, Jr., for appellant.
Stephen Pace, Jr., District Attorney, Miriam D. Wansley, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray and Smith, JJ., concur.